Exhibit 10.1

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into effective March 1, 2019 (the “Effective Date”), by and between
Armand Girard (“Executive”) and GlycoMimetics, Inc. (the “Company”).

WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company, and Executive wishes to continue to be employed by the
Company and provide personal services to the Company in return for certain
compensation and benefits; and

WHEREAS, this Agreement amends, restates and supersedes in its entirety
Executive’s Executive Employment Agreement dated March 11, 2016  (the “Prior
Agreement”).

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.           EMPLOYMENT BY THE COMPANY.

1.1          Term.  The term of employment hereunder will be for the four year
period commencing on the Effective Date and ending on the fourth anniversary of
the Effective Date, subject to termination prior thereto pursuant to Sections 5,
 6,  7,  8 or 9 below.  Unless the Company gives notice of its intent not to
renew Executive’s employment hereunder, or Executive gives written notice to the
Company of his determination not to renew his service and employment hereunder,
in any case at least sixty (60) days prior to the fourth anniversary of the
Effective Date, this Agreement, and Executive’s employment by the Company
hereunder, shall be renewed for one year from that anniversary.  Thereafter,
unless the Company or Executive gives written notice of determination not to
renew at least sixty (60) days prior to the next succeeding anniversary of the
Effective Date, this Agreement shall be renewed for one year from that
anniversary.  The term “Service Period” shall mean the four year period provided
for in this Section 1.1 and any extension thereof, or any shorter period
resulting from any termination of service under Sections 5,  6,  7,  8 or 9
hereof.

1.2          Position.  Executive will be assigned initially to the position of
Senior Vice President, Strategy and Corporate Development for the
Company.  During the term of Executive’s employment with the Company, Executive
will devote his best efforts and substantially all of his business time and
attention to the business of the Company.

1.3          Duties.  Executive will report to the Chief Executive Officer or
such other Company executive designated by the Chief Executive Officer,
performing such duties as are normally associated with his then current position
and such duties as are assigned to him from time to time, subject to the
oversight and direction of the Chief Executive Officer or his/her designee.
Executive shall perform his duties under this Agreement principally out of the
Company’s Rockville, Maryland location, or such other location as assigned.  In
addition, Executive shall make such business trips to such places as may be
necessary or advisable for the efficient operations of the Company.





 

--------------------------------------------------------------------------------

 



1.4          Company Policies and Benefits.  The employment relationship between
the parties shall also be subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion.  Executive will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment.  All matters of
eligibility for coverage or benefits under any benefit plan shall be determined
in accordance with the provisions of such plan.  The Company reserves the right
to change, alter, or terminate any benefit plan in its sole
discretion.  Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

1.5          Time to be Devoted to Service.  Except for reasonable vacations,
absences due to temporary illness, and activities that may be mutually agreed to
by the parties, Executive shall devote his entire time, attention and energies
during normal business hours and such evenings and weekends as may be reasonably
required for the discharge of his duties to the business of the Company during
the Service Period.  During the Service Period, Executive will not be engaged in
any other business activity, which, in the reasonable judgment of the Chairman
of the Board of the Company, conflicts with the duties of Executive hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage.  The Company further acknowledges and agrees that, subject to the
prior written approval by a majority of the Board of Directors (which majority
shall exclude Executive if Executive is a then current member of the Board of
Directors) and consistent with the terms of the Employee Proprietary Information
Agreement (as defined in Section 3 below), Executive may serve on the boards of
directors and advisory boards of other companies provided that such service does
not interfere with the performance of Executive’s duties hereunder.

2.            COMPENSATION.

2.1          Base Salary.  Executive shall receive for Executive’s services to
be rendered hereunder an initial annualized base salary of $335,000, subject to
review and adjustment from time to time by the Company in its sole discretion
and payable subject to standard federal and state payroll withholding
requirements in accordance with Company’s standard payroll practices (“Base
Salary”).

2.2          Bonus.  Beginning in 2019, Executive shall be eligible to be
awarded an annual cash bonus pursuant to the Company’s annual performance bonus
plan (“Bonus”), with the initial target amount of such bonus equal to 35% of
Executive’s Base Salary during the then current bonus year (“Target Bonus”),
subject to review and adjustment from time to time by the Company in its sole
discretion, payable subject to standard federal and state payroll withholding
requirements.  Whether or not Executive is awarded any Bonus will be dependent
upon (a) the actual achievement by Executive and the Company of the applicable
individual and corporate performance goals, as determined by the Board’s
Compensation Committee in its sole discretion, and (b) Executive’s continuous
performance of services to the Company through the date any Bonus is paid.  The
Bonus may be greater or lesser than the Target Bonus and may be zero.  The
annual period over which performance is measured for purposes of this bonus is
January 1 through December 31.  Any Bonus awarded pursuant to this Section 2.2
will be paid on or before March 15 of the year following the year for which it
is awarded.





 

--------------------------------------------------------------------------------

 



2.3          Expense Reimbursement. The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy.  For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

3.             PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS. The parties hereto have entered into an Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement attached hereto as Exhibit A (the “Employee Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Employee Proprietary Information Agreement
contains provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

 

4.            NO CONFLICT WITH EXISTING OBLIGATIONS.  Executive represents that
Executive’s performance of all the terms of this Agreement and as an Executive
of the Company do not and will not breach any agreement or obligation of any
kind made prior to Executive’s employment by the Company, including agreements
or obligations Executive may have with other employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

5.            TERMINATION DUE TO DEATH OR DISABILITY.

5.1          Death or Disability.  If Executive dies while employed pursuant to
this Agreement, then all obligations of the parties hereunder shall terminate
immediately.  If Executive is unable due to a physical or mental condition to
perform the essential functions of his/her position with or without reasonable
accommodation for ninety (90) consecutive days or for one-hundred and eighty
(180) days in the aggregate during any twelve (12) month period or based on the
written certification by two licensed physicians of the likely continuation of
such condition for either such period (such condition being herein referred to
as “Disability”), the Company, at its option, may terminate Executive’s
employment under this Agreement immediately upon giving his notice to that
effect.  This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law.  Termination pursuant to this Section 5 is hereinafter referred
to as a “Death or Disability Termination”.

5.2          Substitution.  The Board of Directors may designate another
employee to act in Executive’s place during any period of Executive’s Disability
during the Service Period.  Notwithstanding any such designation, Executive
shall continue to receive Executive’s Base Salary and benefits in accordance
with Sections 1.4 and 2 of this Agreement until Executive becomes eligible for
disability income under the Company’s disability income insurance (if any) or
until the termination of Executive’s employment, whichever shall first occur.





 

--------------------------------------------------------------------------------

 



5.3          Disability Income Payments.  While receiving disability income
payments under the Company’s disability income insurance (if any), Executive
shall not be entitled to receive any Base Salary, but shall continue to be
eligible to participate in all other compensation and benefits in accordance
with Sections 1.4 and 2  until the date of his termination.  Notwithstanding the
foregoing and in accordance with the Company’s benefit plans, Executive may be
ineligible for coverage as an employee under the Company’s group health
insurance plan during the period of Executive’s Disability, in which case
continued coverage will be based on eligibility for COBRA or applicable state
continuation coverage.  All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
such plan.

5.4          Verification of Disability.  If any question shall arise as to
whether during any period Executive is disabled through any illness, injury,
accident or condition of either a physical or psychological nature so as to be
unable to perform substantially all of Executive’s duties and responsibilities
hereunder, Executive may, and at the request of the Company shall, submit to a
medical examination by one or more licensed physicians selected by the Company
to whom Executive or Executive’s guardian has no reasonable objection to
determine whether Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue.  If such question shall
arise and Executive shall fail to submit to such medical examination, the
Company’s determination of the issue shall be binding on Executive.

6.            TERMINATION FOR CAUSE.  The Company may terminate the employment
of Executive hereunder at any time for “cause” (such termination being
hereinafter referred to as a “Termination for Cause”) by giving Executive notice
of such termination as described in Section 9.5, upon the giving of such notice
termination shall take effect immediately.  For the purpose of this Section 6,
“cause” will mean that the Company has determined in its sole discretion that
any of the following occurred: (a) Executive’s breach of fiduciary duty or
substantial misconduct with respect to the business and affairs of the Company
or any subsidiary or affiliate thereof, (b) Executive’s neglect of duties or
failure to act which can reasonably be expected to materially adversely affect
the business or affairs of the Company, the Company or any subsidiary or
affiliate thereof, (c) Executive’s material breach of this Agreement, or of any
provision of the Employee Proprietary Information Agreement which, to the extent
curable, is not cured within 15 days after written notice thereof is given to
Executive, (d) the commission by Executive of an act involving moral turpitude
or fraud, (e) Executive’s conviction of any felony, or of any misdemeanor
involving fraud, theft, embezzlement, forgery or moral turpitude, (f) other
conduct by Executive that is materially harmful to the business or reputation of
the Company, including but not limited to his conduct found to be in violation
of the Company’s policies prohibiting harassment or discrimination, or (g) the
expiration of this Agreement.

7.            TERMINATION WITHOUT CAUSE.  The Company, on recommendation from
the Board of Directors of the Company, may terminate the employment of Executive
hereunder at any time without “cause” (such termination being hereinafter called
a “Termination Without Cause”) by giving Executive notice of such termination as
described in Section 9.5.  Executive’s termination of employment under this
Section 7 will take effect immediately upon the giving of such notice.





 

--------------------------------------------------------------------------------

 



8.            RESIGNATION BY EXECUTIVE.

8.1          Without Good Reason.  Any resignation by Executive other than for
Good Reason (as defined below) will be referred to hereinafter as a
“Resignation”.  A Resignation will be deemed to be effective following notice
under Section 9.5.

8.2          With Good Reason.  Provided Executive has not previously been
notified of the Company’s intention to terminate Executive’s employment,
Executive may resign from employment with the Company for Good Reason (as
defined below) by giving the Company written notice of such termination in
compliance with Section 9.5 and provided that such notice specifies:  (i) the
basis for termination; and (ii) the effective date of termination (such
termination being hereinafter referred to as a “Termination for Good
Reason”).  For purposes of this Agreement, the term “Good Reason” shall mean any
of the following without Executive’s prior written consent: (x) any material
diminution of Executive’s duties or responsibilities hereunder (except in each
case in connection with a Termination for Cause or as a result of Executive’s
death or Disability), or, the assignment to Executive of duties or
responsibilities that are materially inconsistent with Executive’s then
position; provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring company will
not by itself result in a diminution of Executive’s duties or responsibilities;
(y) any material breach of the Agreement by the Company which is not cured
within 15 business days after written notice thereof is given to the Company; or
(z) a relocation of Executive from the Company’s principal office to a location
more than 35 miles from the location of the Company’s principal office, other
than on required travel by Executive on the Company’s business or on a temporary
basis not to exceed a period equal to two calendar months; provided, however,
that any such termination by Executive shall only be deemed for Good Reason
pursuant to this definition if:  (1) Executive gives the Company written notice
of his intent to terminate for Good Reason within 30 days following the first
occurrence of the condition(s) that he believes constitute(s) Good Reason, which
notice shall describe such condition(s); (3) the Company fails to remedy such
condition(s) within 30 days following receipt of the written notice (the “Cure
Period”); (3) the Company has not, prior to receiving such notice from
Executive, already informed Executive that his employment with the Company is
being terminated; and (4) Executive voluntarily terminates his employment within
30 days following the end of the Cure Period.

9.            EFFECT OF TERMINATION OF EMPLOYMENT.

9.1          Voluntary Termination, Death or Disability Termination, or a
Termination for Cause.  Upon the termination of Executive’s employment hereunder
pursuant to a Voluntary Termination, Death or Disability Termination, or a
Termination for Cause, neither Executive nor his beneficiary or estate will
receive severance payments, or any other severance compensation or benefit, or
have any further rights or claims against the Company, its affiliates, or its
subsidiaries under this Agreement except to receive:

(a)          the accrued but unpaid portion of Executive’s then current Base
Salary, computed on a pro-rata basis to the date of such termination, subject to
the Company’s standard payroll policies;





 

--------------------------------------------------------------------------------

 



(b)          all compensation and benefits payable to Executive based on his
then current participation in any compensation or benefit plan, program or
arrangement through the date of termination; and

(c)          reimbursement for any expenses for which Executive shall not have
theretofore been reimbursed as provided in the Company’s standard expense
reimbursement policy.

9.2          Termination Without Cause or for Good Reason (Other Than Change in
Control).  Upon the termination of Executive’s employment hereunder pursuant to
a Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)), neither Executive nor
his beneficiary or estate will have any further rights or claims against the
Company, its affiliates or its subsidiaries under this Agreement except to
receive:

(a)          a termination payment equal to that provided for in Section 9.1
hereto; and

(b)          if Executive executes a general release in favor of the Company,
substantially in the form attached hereto as Exhibit B (the “Release”), and
subject to Section 9.2(c) (the date that the Release becomes effective and may
no longer be revoked by Executive is referred to as the “Release Date”), then
the Company shall pay to Executive the following severance benefits (such
benefits referred to as “Severance Benefits”): (i) continuation of Executive’s
then current Base Salary for a period of twelve (12) months from the Release
Date (such applicable period is referred to as the “Severance Period”), less
applicable withholdings and deductions (“Severance Pay”), paid in equal
installments  beginning on the Company’s first regularly scheduled payroll date
that is at least sixty (60) days following the Release Date (the “Severance Pay
Commencement Date”), with the remaining installments occurring on the Company’s
regularly scheduled payroll dates thereafter; provided, however, that on the
Severance Pay Commencement Date, the Company will pay in a lump sum the
aggregate amount of the Severance Pay that the Company would have paid Executive
through such date had the payments commenced on the first regular payroll date
following the Separation from Service (as defined below) through the Severance
Pay Commencement Date, with the balance paid thereafter on the applicable
schedule described above; and (ii) payment of the premiums of Executive’s group
health insurance COBRA continuation coverage, including coverage for Executive’s
eligible dependents, for a maximum period of twelve (12) months following his
Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)) (such period subject to
the qualifications of this Section 9.2(b) referred to as “COBRA Payment
Period”); provided, however, that (a) the Company shall pay premiums for
Executive and Executive’s eligible dependents only for coverage for which
Executive and Executive’s eligible dependents were enrolled immediately prior to
the Termination Without Cause or Termination for Good Reason; (b) the Company’s
obligation to pay such premiums shall cease immediately upon Executive’s
eligibility for comparable group health insurance provided by a new employer of
Executive or upon Executive no longer being eligible for COBRA during the COBRA
Payment Period; and (c) the Company’s obligation to pay such premiums shall be
contingent on Executive’s timely election of continued group health insurance
coverage under COBRA. Vesting of any unvested stock options and/or other equity
securities shall cease on the date of termination following Executive’s
Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)).  In addition, the
Company’s severance





 

--------------------------------------------------------------------------------

 



obligation shall be reduced by the amount of any salary received by Executive
from another employer during the Severance Period.  Executive agrees to inform
the Company promptly if he obtains other employment during the Severance
Period.  Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive, on the first day of each month of the
remainder of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings and
deductions (such amount, the “Special Severance Payment”).

(c)          To receive the Severance Benefits pursuant to Section 9.2(b),
Executive’s termination or resignation must constitute a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) and Executive must execute and allow the Release to become
effective within 60 days of Executive’s termination or resignation.  Executive’s
ability to receive the Severance Benefits pursuant to Section 9.2(b) is further
conditioned upon him: returning all Company property; complying with
post-termination obligations under this Agreement and the Employee Proprietary
Information Agreement, and complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein.  The Severance Benefits provided to Executive pursuant to Section
9.2(b) are in lieu of, and not in addition to, any benefits to which Executive
may otherwise be entitled under any Company severance plan, policy or program.

(d)          The damages (if any) caused to Executive by a Termination Without
Cause or a Termination for Good Reason would be difficult to ascertain;
therefore, the Severance Benefits for which Executive is eligible pursuant to
Section 9.2(b) above in exchange for the Release is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.

9.3          Change in Control Severance Benefits.

 

(a)          In the event that the Company (or any surviving or acquiring
corporation) terminates Executive’s employment for a Termination Without Cause
or Executive resigns in connection with a Termination for Good Reason within 12
months following the effective date of a Change in Control (“Change in Control
Termination”), and upon compliance with Section 9.2(c) above, Executive shall be
eligible to receive the following Change in Control severance benefits instead
of the Severance Benefits set forth in Section 9.2 above: (i) a lump-sum cash
payment in an amount equal to Executive’s annual Base Salary then in effect for
a period of twelve (12) months, less applicable withholdings and deductions,
paid on the 60th day following the Change in Control Termination; (ii) an amount
equal to Executive’s Target Bonus award for the 12 month period immediately
prior to Executive’s Change in Control Termination, paid in a lump sum on the
60th day following the Change in Control Termination and (iii) the Company (or
any surviving or acquiring corporation) shall pay the premiums of Executive’s
group health insurance COBRA continuation coverage, including coverage for
Executive’s eligible dependents, during the twelve (12) month period following a
Change in Control Termination (such period subject to the qualifications of this
Section 9.3(a) referred to as “CIC COBRA Payment Period”); provided, however,
that (a) the Company (or any surviving or acquiring corporation) shall pay
premiums for Executive and Executive’s eligible





 

--------------------------------------------------------------------------------

 



dependents only for coverage for which Executive and Executive’s eligible
dependents were enrolled immediately prior to the Change in Control Termination;
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive or
upon Executive no longer being eligible for COBRA during the CIC COBRA Payment
Period; and (c) the Company’s obligation to pay such premiums shall be
contingent on Executive’s timely election of continued group health insurance
coverage under COBRA.  Executive agrees that the Company’s (or any surviving or
acquiring corporation’s) payment of health insurance premiums will satisfy its
obligations under COBRA for the period provided.  No insurance premium payments
will be made following the effective date of Executive’s coverage by a health
insurance plan of a subsequent employer.  For the balance of the period that
Executive is entitled to coverage under federal COBRA law, if any, Executive
shall be entitled to maintain such coverage at Executive’s own
expense.  Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive, on the first day of each month of the
remainder of the CIC COBRA Payment Period, the Special Severance Payment.

(b)          To receive the payments in Section 9.3(a), Executive’s termination
or resignation must constitute a Separation from Service (as defined under
Treasury Regulation Section 1.409A-1(h)) and Executive must execute and allow
the Release to become effective within 60 days of Executive’s termination or
resignation.  Executive’s ability to receive benefits pursuant to Section 9.3(a)
is further conditioned upon him: returning all Company property; complying with
his post-termination obligations under this Agreement and the Employee
Proprietary Information Agreement, and complying with the Release including
without limitation any non-disparagement and confidentiality provisions
contained therein.

(c)          In addition, notwithstanding anything contained in Executive’s
stock option agreements to the contrary, upon a Change in Control Termination,
and provided that Executive executes the Release within the timeframe provided
by the Company, Executive shall receive accelerated vesting of all then unvested
shares of the Company’s Common Stock subject to outstanding stock options that
he then may have, if any, provided, however, that Executive’s stock options
shall remain outstanding following the date of Executive’s Change in Control
Termination if and to the extent necessary to give effect to this Section 9.3(c)
subject to earlier termination under the terms of the equity plan under which
such awards were granted and the original maximum term of the award (without
regard to Executive’s termination).  For the avoidance of doubt, if Executive
has been awarded Restricted Stock Units by the Company, Executive’s outstanding
Restricted Stock Units that are unvested as of the date of a Change in Control
Termination shall not vest upon the Change in Control Termination, unless
otherwise determined by the Board or the Compensation Committee of the Board or
otherwise set forth in the grant notices or agreements governing the Restricted
Stock Units.

(d)          As used in this Agreement, a “Change in Control” is defined as the
first to occur of the following: (a) a sale, lease, exchange or other transfer
in one transaction or a series of related transactions of all or substantially
all of the assets of the Company (other than the transfer of





 

--------------------------------------------------------------------------------

 



the Company’s assets to a majority-owned subsidiary corporation); (b) a merger
or consolidation in which the Company is not the surviving corporation (unless
the holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the corporation or other entity
surviving such transaction); (c) a reverse merger in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the Company); or (d) any
transaction or series of related transactions in which in excess of 50% of the
Company’s voting power is transferred.  Notwithstanding the foregoing, to the
extent that the Company determines that any of the payments or benefits under
this Agreement that are payable in connection with a Change in Control
constitute deferred compensation under Section 409A that may only be paid on a
qualifying transaction (that is, they are not “exempt” under 409A), the
foregoing definition of Change in Control shall apply only to the extent the
transaction also meets the definition used for purposes of Treasury Regulation
Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation Section
1.409A-3(i)(5).

9.4          Parachute Taxes.

(a)          If any payment or benefit Executive would receive from the Company
or otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount.  The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a Reduced Amount will give rise to the greater after tax
benefit, the reduction in the Payments will occur in the following order: (a)
reduction of cash payments; (b) cancellation of accelerated vesting of equity
awards other than stock options; (c) cancellation of accelerated vesting of
stock options; and (d) reduction of other benefits paid to Executive.  Within
any such category of payments and benefits (that is, (a), (b), (c) or (d)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are.  In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting will be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.

(b)          The registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations.  If the registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the acquirer or is otherwise
unable or unwilling to perform the calculations, the Company will appoint a
nationally recognized firm that has expertise in these calculations to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such independent registered





 

--------------------------------------------------------------------------------

 



public accounting firm required to be made hereunder.  The firm engaged to make
the determinations hereunder will provide its calculations, together with
detailed supporting documentation, to the Company and Executive within 30
calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as reasonably requested by the Company or Executive.  Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and Executive.

9.5          Notice; Effective Date of Termination.

(a)          Termination of Executive’s employment pursuant to this Agreement
shall be effective on the earliest of:

(i)           immediately after the Company gives notice to Executive of
Executive’s Termination for Cause or Termination Without Cause, unless pursuant
to Section 6(c) in which case 15 days after notice if not cured or unless the
Company specifies a later date, in which case, termination shall be effective as
of such later date;

(ii)          immediately upon Executive’s death;

(iii)         immediately after the Company gives notice to Executive of
Executive’s termination on account of Executive’s Disability, unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date, provided that Executive has not returned to the full time
performance of Executive’s duties prior to such date; or

(iv)         10 days after Executive gives written notice to the Company of
Executive’s Resignation; provided that the Company may set a termination date at
any time between the date of notice and the date of resignation, in which case
Executive’s resignation shall be effective as of such other date.  Executive
will receive compensation through any required notice period.

(v)          the date set forth in Section 8.2 above for a Termination for Good
Reason.

(b)          In the event notice of a termination under subsections (a)(i),
(iii) and (iv) is given orally, at the other party’s request, the party giving
notice must provide written confirmation of such notice within 5 business days
of the request in compliance with the requirement of Section 10.1 below.

9.6          Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

9.7          Application of Section 409A.  It is intended that all of the
benefits and





 

--------------------------------------------------------------------------------

 



payments under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4) and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A, and incorporates
by reference all required definitions and payment terms.  For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A‑2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, if Executive is deemed by the Company at the
time of his Separation from Service to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then if delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, the timing of the payments upon a Separation from Service will be delayed
as follows: on the earlier to occur of (i) the date that is six months and one
day after the effective date of Executive’s Separation from Service, and (ii)
the date of Executive’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company will (A) pay to Executive a lump sum amount equal to the sum
of the payments upon Separation from Service that Executive would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above.  No interest will be due on any amounts so
deferred.  To the extent that any severance payments or benefits payable to
Executive pursuant to this Agreement are not otherwise exempt from the
application of Code Section 409A, then, if the period during which Executive may
consider and sign the Release spans two calendar years, the payment of severance
will not be made or begin until the later calendar year.

10.          GENERAL PROVISIONS.

10.1        Notices.  Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) 5 days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) 1 day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company,
“Attention Chairman of the Board,” at its primary office location and to
Executive at Executive’s address as listed on the Company payroll, or at such
other address as the Company or Executive may designate by 10 days advance
written notice to the other.

10.2        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will





 

--------------------------------------------------------------------------------

 



not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provisions had never been contained herein.

10.3        Survival.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances.

10.4        Waiver.  If either party should waive any breach of any provisions
of this Agreement, Executive or the Company shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

10.5        Complete Agreement.  This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter
hereof.  This Agreement is the complete, final, and exclusive embodiment of
their agreement with regard to this subject matter and supersedes any prior oral
discussions or written communications and agreements.  This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in
writing signed by Executive and an authorized officer of the Company.  The
parties have entered into a separate Employee Proprietary Information Agreement
and have or may enter into separate agreement related to stock awards.  These
separate agreements govern other aspects of the relationship between the
parties, have or may have provisions that survive termination of Executive’s
employment under this Agreement, may be amended or superseded by the parties
without regard to this Agreement and are enforceable according to their terms
without regard to the enforcement provision of this Agreement.

10.6        Further Assurances.  Executive agrees to execute, acknowledge, seal
and deliver such further assurances, documents, applications, agreements and
instruments, and to take such further actions, as the Company may reasonably
request in order to accomplish the purposes of this Agreement.

10.7        Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

10.8        Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

10.9        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

10.10      Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Maryland, without





 

--------------------------------------------------------------------------------

 



giving effect to choice of law principles.  Executive and the Company hereby
expressly consent to the personal jurisdiction and venue of the state and
federal courts located in the State of Maryland for any claims or suits arising
from or related to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Employment Agreement on the day and year first written above.

 

GLYCOMIMETICS, INC.

 

EXECUTIVE:

 

 

 

/s/ Rachel K. King

 

/s/ Armand Girard

(Signature)

 

(Signature)

 

 

 

By:

Rachel K. King

 

By:

Armand Girard

 

 

 

 

Title:

Chief Executive Officer

 

 

 





 

--------------------------------------------------------------------------------

 



Exhibit A

 

Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement

 

 



 

--------------------------------------------------------------------------------

 



EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT

 

In consideration of my employment or continued employment by GlycoMimetics,
Inc., and its subsidiaries, parents, affiliates, successors and assigns
(together,  “Company”) and the compensation now and later paid to me, I hereby
enter into this Employee Confidential Information, Inventions, Non-Solicitation
and Non-Competition Agreement (the “Agreement”) and agree as follows:

1.     CONFIDENTIAL INFORMATION PROTECTIONS.

1.1          Recognition of Company’s Rights; Nondisclosure.  I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Confidential Information (as defined below)
and that Company has a protectable interest therein.  At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon or publish any of Company’s Confidential Information, except as
such disclosure, use or publication may be required in connection with my work
for Company, or unless an officer of Company expressly authorizes such
disclosure in writing.  I will obtain Company’s written approval before
publishing or submitting for publication any material (written, verbal, or
otherwise) that discloses and/or incorporates any Confidential Information.  I
hereby assign to Company any rights I may have or acquire in such Confidential
Information and recognize that all Confidential Information shall be the sole
and exclusive property of Company and its assigns. I will take all reasonable
precautions to prevent the inadvertent or accidental disclosure of Confidential
Information.  Notwithstanding the foregoing, pursuant to 18 U.S.C. Section
1833(b), I shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that: (1) is made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

1.2          Confidential Information.  The term “Confidential Information”
shall mean any and all confidential knowledge, data or information of Company.
By way of illustration but not limitation, “Confidential Information” includes
(a) trade secrets, inventions, mask works, ideas, processes, formulas, software
in source or object code versions, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
any other proprietary technology and all Intellectual Property Rights therein
(collectively, “Inventions”); (b) information regarding research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, margins, discounts, credit
terms, pricing and billing

 

policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals,  methods of conducting
Company business, suppliers and supplier information, and purchasing; (c)
information regarding customers and potential customers of Company, including
customer lists, names, representatives, their needs or desires with respect to
the types of products or services offered by Company, proposals, bids, contracts
and their contents and parties, the type and quantity of products and services
provided or sought to be provided to customers and potential customers of
Company and other non-public information relating to customers and potential
customers; (d) information regarding any of Company’s business partners and
their services, including names; representatives, proposals, bids, contracts and
their contents and parties, the type and quantity of products and services
received by Company, and other non-public information relating to business
partners; (e) information regarding personnel, employee lists, compensation,
and  employee skills; and (f) any other non-public information which a
competitor of Company could use to the competitive disadvantage of
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which was known to me prior to employment
with Company or which is generally known in the trade or industry through no
breach of this Agreement or other act or omission by me.  Notwithstanding the
foregoing or anything to the contrary in this Agreement or any other agreement
between Company and me, nothing in this Agreement shall limit my right to
discuss my employment or report possible violations of law or regulation with
the Equal Employment Opportunity Commission, United States Department of Labor,
the National Labor Relations Board, the Securities and Exchange Commission, or
other federal government agency or similar state or local agency or to discuss
the terms and conditions of my employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act or to the extent that
such disclosure is protected under the applicable provisions of law or
regulation, including but not limited to “whistleblower” statutes or other
similar provisions that protect such disclosure.

1.3          Third Party Information.  I understand, in addition, that Company
has received and in the future will receive from third parties their
confidential and/or proprietary knowledge, data or information (“Third Party

 





2

--------------------------------------------------------------------------------

 



 

 

 

Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During my employment and thereafter, I will hold Third Party
Information in confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
Company) or use, except in connection with my work for Company, Third Party
Information unless expressly authorized by an officer of Company in writing.

1.4          Term of Nondisclosure Restrictions.  I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two (2) year period after the date my employment ends
will be the temporal limitation relevant to the contested restriction, provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

1.5          No Improper Use of Information of Prior Employers and Others.
 During my employment by Company, I will not improperly use or disclose
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

2.     ASSIGNMENTS OF INVENTIONS.

2.1          Definitions.  As used in this Agreement, the term “Intellectual
Property Rights” means all trade secrets, Copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country; the term “Copyright” means the exclusive legal
right to reproduce, perform, display, distribute and make derivative works of  a
work of authorship (as a literary, musical, or artistic work) recognized by the
laws of any jurisdiction or country;  and  the term “Moral Rights” means all
paternity, integrity, disclosure, withdrawal, special and any other similar
rights recognized by the laws of any jurisdiction or country.

2.2          Excluded Inventions and Other Inventions.  Attached hereto as
Exhibit A is a list describing all existing Inventions, if any, that may relate
to Company’s business or actual or demonstrably anticipated research or
development and that were made by me or acquired by me prior to the commencement
of

 

my employment with, and which are not to be assigned to, Company (“Excluded
Inventions”).  If no such list is attached, I represent and agree that it is
because I have no rights in any existing Inventions that may relate to Company’s
business or actual or demonstrably anticipated research or development.  For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment, other than
Company Inventions (defined below) and Excluded Inventions.  I acknowledge and
agree that if I use any Excluded Inventions or any Other Inventions in the scope
of my employment, or if I include any Excluded Inventions or Other Inventions in
any product or service of Company, or if my rights in any Excluded Inventions or
Other Inventions may block or interfere with, or may otherwise be required for,
the exercise by Company of any rights assigned to Company under this Agreement,
I will immediately so notify Company in writing.  Unless Company and I agree
otherwise in writing as to particular Excluded Inventions or Other Inventions, I
hereby grant to Company, in such circumstances (whether or not I give Company
notice as required above), a non-exclusive, perpetual, transferable, fully-paid
and royalty-free, irrevocable and worldwide license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, make derivative works of,
distribute, publicly perform, and publicly display in any form or medium,
whether now known or later developed, make, have made, use, sell, import, offer
for sale, and exercise any and all present or future rights in, such Excluded
Inventions and Other Inventions.  To the extent that any third parties have
rights in any such Other Inventions, I hereby represent and warrant that such
third party or parties have validly and irrevocably granted to me the right to
grant the license stated above.

2.3          Assignment of Company Inventions. Inventions assigned to Company,
or to a third party as directed by Company pursuant to Section 2.6, are referred
to in this Agreement as “Company Inventions.”  Subject to Section 2.4
(Unassigned or Nonassignable Inventions) and except for Excluded Inventions set
forth in Exhibit A and Other Inventions, I hereby assign to Company all my
right, title, and interest in and to any and all Inventions (and all
Intellectual Property Rights with respect thereto) made, conceived, reduced to
practice, or learned by me, either alone or with others, during the period of my
employment by Company.  To the extent required by applicable Copyright laws, I
agree to assign in the future (when any copyrightable Inventions are first fixed
in a tangible medium of expression) my Copyright rights in and to such
Inventions.  Any assignment of Company Inventions (and all Intellectual Property
Rights with respect thereto) hereunder includes an assignment of all Moral
Rights.  To the extent such Moral Rights cannot be assigned to Company and to
the extent the following is allowed by the laws in any country where Moral
Rights exist, I hereby unconditionally and irrevocably waive the

 





3

--------------------------------------------------------------------------------

 



 

 

 

enforcement of such Moral Rights, and all claims and causes of action of any
kind against Company or related to Company’s customers, with respect to such
rights.  I further acknowledge and agree that neither my successors-in-interest
nor legal heirs retain any Moral Rights in any Company Inventions (and any
Intellectual Property Rights with respect thereto).

2.4          Unassigned or Nonassignable Inventions.  I recognize that this
Agreement will not be deemed to require assignment of any Invention that I
developed entirely on my own time without using Company’s equipment, supplies,
facilities, trade secrets or Confidential Information, except for those
Inventions that either (i) relate to Company’s actual or anticipated business,
research or development, or (ii) result from or are connected with work
performed by me for Company.  In addition, this Agreement does not apply to any
Invention which qualifies fully for protection from assignment to Company under
any specifically applicable state law, regulation, rule or public policy
(“Specific Inventions Law”).

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for one (1) year after termination of my employment, I will
promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with
others.  In addition, I will promptly disclose to Company all patent
applications filed by me or on my behalf within one (1) year after termination
of employment.  At the time of each such disclosure, I will advise Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of any applicable Specific Inventions Law; and I will at that time
provide to Company in writing all evidence necessary to substantiate that
belief.  Company will keep in confidence and will not use for any purpose or
disclose to third parties without my consent any Confidential Information
disclosed in writing to Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under a Specific Inventions Law.  I
will preserve the confidentiality of any Invention that does not fully qualify
for protection under a Specific Inventions Law.

2.6          Government or Third Party. I agree that, as directed by Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.

2.7          Ownership of Work Product.

(a)          I acknowledge that all original works of authorship which are made
by me (solely or jointly with others) within the scope of my employment and
which are protectable by Copyright are “works made for

 

hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

(b)          I agree that Company will exclusively own all work product that is
made by me (solely or jointly with others) within the scope of my employment,
and I hereby irrevocably and unconditionally assign to Company all right, title,
and interest worldwide in and to such work product. I understand and agree that
I have no right to publish on, submit for publishing, or use for any publication
any work product protected by this Section, except as necessary to perform
services for Company.

2.8          Enforcement of Intellectual Property Rights and Assistance.  I will
assist Company in every proper way to obtain, and from time to time enforce,
United States and foreign Intellectual Property Rights and Moral Rights relating
to Company Inventions in any and all countries.  To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as Company may reasonably request for use in applying
for, obtaining, perfecting, evidencing, sustaining and enforcing such
Intellectual Property Rights and the assignment thereof.  In addition, I will
execute, verify and deliver assignments of such Intellectual Property Rights to
Company or its designee, including the United States or any third party
designated by Company.  My obligation to assist Company with respect to
Intellectual Property Rights relating to such Company Inventions in any and all
countries will continue beyond the termination of my employment, but Company
will compensate me at a reasonable rate after my termination for the time
actually spent by me at Company’s request on such assistance. In the event
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in
this paragraph, I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me.  I hereby waive and quitclaim to Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Intellectual Property Rights assigned under this Agreement
to Company.

2.9          Incorporation of Software Code.  I agree that I will not
incorporate into any Company software or otherwise deliver to Company any
software code licensed under the GNU General Public License or Lesser General
Public License or any other license that, by its terms, requires or conditions
the use or distribution of such code on the disclosure, licensing, or
distribution of any source code owned or licensed by Company except

 





4

--------------------------------------------------------------------------------

 



in strict compliance with Company’s policies regarding the use of such software.

3.     RECORDS.  I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

4.     DUTY OF LOYALTY DURING EMPLOYMENT.  I agree that during the period of my
employment by Company I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

5.     NO SOLICITATION OF EMPLOYEES, CONSULTANTS, CONTRACTORS, OR CUSTOMERS OR
POTENTIAL CUSTOMERS.  I agree that during the period of my employment and for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of Company:

5.1          solicit, induce, encourage, or participate in soliciting, inducing
or encouraging any person known to me to be an employee, consultant, or
independent contractor of Company to terminate his or her relationship with
Company, even if I did not initiate the discussion or seek out the contact;

5.2          solicit, induce, encourage, or participate in soliciting, inducing,
or encouraging any person known to me to be an employee,  consultant, or
independent contractor of Company to terminate his or her relationship with
Company to render services to me or any other person or entity that researches,
develops, markets, sells, performs or provides or is preparing to develop,
market, sell, perform or provide Conflicting Services (as defined in Section 6
below);

5.3          hire, employ, or engage in a business venture with as partners or
owners or other joint capacity, or attempt to hire, employ, or engage in a
business venture as partners or owners or other joint capacity, with any person
then employed by Company or who has left the employment of Company within the
preceding three (3) months to research, develop, market, sell, perform or
provide Conflicting Services;

 

5.4          solicit, induce or attempt to induce any Customer or Potential
Customer (as defined below), to terminate, diminish, or materially alter in a
manner harmful to Company its relationship with Company;

5.5          solicit or assist in the solicitation of any Customer or Potential
Customer to induce or attempt to induce such Customer or Potential Customer
to  purchase or contract for any Conflicting Services; or

5.6          perform, provide or attempt to perform or provide any Conflicting
Services for a Customer or Potential Customer.

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one (1)
year period prior to my contact with such person or entity as described in
Sections 5.4-5.6 above if such contact occurs during my employment or, if such
contact occurs following the termination of my employment, during the one (1)
year period prior to the date my employment with Company ends: (i) contracted
for, was billed for, or received from Company any product, service or process
with which I worked directly or indirectly during my employment by Company or
about which I acquired Confidential Information; or (ii) was in contact with me
or in contact with any other employee, owner, or agent of Company, of which
contact I was or should have been aware, concerning the sale or purchase of, or
contract for, any product, service or process with which I worked directly or
indirectly during my employment with Company or about which I acquired
Confidential Information; or (iii) was solicited by Company in an effort in
which I was involved or of which I was aware.

6.     NON-COMPETE PROVISION.  I agree that for the one (1) year period after
the date my employment ends for any reason, including but not limited to
voluntary termination by me or involuntary termination by Company, I will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
partner, or in any other capacity solicit, perform, or provide, or attempt to
perform or provide Conflicting Services anywhere in the Restricted Territory (as
defined below), nor will I assist another person to solicit, perform or provide
or attempt to perform or provide Conflicting Services anywhere in the Restricted
Territory.

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product, service, or process or the research and development thereof,
of any person or organization other than Company that directly competes with a
product, service, or process, including the research and development thereof, of
Company with which I worked directly or indirectly during my employment by
Company or about which I acquired

 





5

--------------------------------------------------------------------------------

 



Confidential Information during my employment by Company.

The parties agree that for purposes of this Agreement, “Restricted Territory”
means the one hundred (100) mile radius of any of the following locations: (i)
any Company business location at which I have worked on a regular or occasional
basis during the preceding year; (ii) my home if I work from home on a regular
or occasional basis; (iii) any potential business location of Company under
active consideration by Company to which I have traveled in connection with the
consideration of that location; (iv) the primary business location of a Customer
or Potential Customer; or (v) any business location of a Customer or Potential
Customer where representatives of the Customer or Potential Customer with whom I
have been in contact in the preceding year are based.

7.     REASONABLENESS OF RESTRICTIONS.

7.1          I agree that I have read this entire Agreement and understand
it.  I agree that this Agreement does not prevent me from earning a living or
pursuing my career.  I agree that the restrictions contained in this Agreement
are reasonable, proper, and necessitated by Company’s legitimate business
interests.  I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

7.2          In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and Company agree
that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.

7.3          If the court declines to enforce this Agreement in the manner
provided in subsection 7.2, I and Company agree that this Agreement will be
automatically modified to provide Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

7.4          If after applying the provisions of subsections 7.2 and 7.3, a
court still decides that this Agreement or any of its restrictions is
unenforceable for lack of reasonable geographic limitation and the Agreement or
restriction(s) cannot otherwise be enforced, the parties hereby agree that the
fifty (50) mile radius from any location at which I worked for Company on either
a regular or occasional basis during the one (1) year immediately preceding
termination of my employment with Company shall be the geographic limitation
relevant to the contested restriction.

  

 

8.     NO CONFLICTING AGREEMENT OR OBLIGATION.  I represent that my performance
of all the terms of this Agreement and as an employee of Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by Company.  I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

9.     RETURN OF COMPANY PROPERTY.  When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company.  I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company.  In addition, if I have used
any personal computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company information, including but not limited to,
Confidential Information, I agree to provide Company with a computer-useable
copy of all such Confidential Information and then permanently delete and
expunge such Confidential Information from those systems; and I agree to provide
Company access to my system as reasonably requested to verify that the necessary
copying and/or deletion is completed.  I further agree that any property
situated on Company’s premises and owned by Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice.  Prior to leaving, I
will cooperate with Company in attending an exit interview and completing and
signing Company’s termination statement if required to do so by Company.

10.   LEGAL AND EQUITABLE REMEDIES.

10.1        I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

10.2         I agree that if Company is successful in whole or in part in any
legal or equitable action against me under this Agreement, Company will be
entitled to payment of all costs, including reasonable attorneys’ fees, from me.

 





6

--------------------------------------------------------------------------------

 



 

 

 

10.3         In the event Company enforces this Agreement through a court order,
I agree that the restrictions of Sections 5 and 6 will remain in effect for a
period of twelve (12) months from the effective date of the order enforcing the
Agreement.

11.   NOTICES.  Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other.  Notice will be effective upon receipt or refusal
of delivery.  If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark.  If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

12.   PUBLICATION OF THIS AGREEMENT TO SUBSEQUENT EMPLOYER OR BUSINESS
ASSOCIATES OF EMPLOYEE.

12.1        If I am offered employment or the opportunity to enter into any
business venture as owner, partner, consultant or other capacity while the
restrictions described in Sections 5 and 6 of this Agreement are in effect I
agree to inform my potential employer, partner, co-owner and/or others involved
in managing the business with which I have an opportunity to be associated of my
obligations under this Agreement and also agree to provide such person or
persons with a copy of this Agreement.

12.2        I agree to inform Company of all employment and business ventures
which I enter into while the restrictions described in Sections 5 and 6 of this
Agreement are in effect and I also authorize Company to provide copies of this
Agreement to my employer, partner, co-owner and/or others involved in managing
the business with which I am employed or associated and to make such persons
aware of my obligations under this Agreement.

13.   GENERAL PROVISIONS.

13.1        Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of Maryland
as such laws are applied to agreements entered into and to be performed entirely
within Maryland between Maryland residents.  I hereby expressly consent to the
personal jurisdiction and venue of the state and federal courts located in
Maryland for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

 

13.2        Severability.  In case any one or more of the provisions,
subsections, or sentences contained in this Agreement will, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect the other provisions of this
Agreement, and this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained in this Agreement.  If
moreover, any one or more of the provisions contained in this Agreement will for
any reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it will be construed by limiting and reducing it, so as to
be enforceable to the extent compatible with the applicable law as it will then
appear.

13.3        Successors and Assigns.  This Agreement is for my benefit and the
benefit of Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.

13.4        Survival.  The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by Company to any successor in interest or other assignee.

13.5        Employment At-Will.  I agree and understand that nothing in this
Agreement will change my at-will employment status or confer any right with
respect to continuation of employment by Company, nor will it interfere in any
way with my right or Company’s right to terminate my employment at any time,
with or without cause or advance notice.

13.6        Waiver.  No waiver by Company of any breach of this Agreement will
be a waiver of any preceding or succeeding breach.  No waiver by Company of any
right under this Agreement will be construed as a waiver of any other
right.  Company will not be required to give notice to enforce strict adherence
to all terms of this Agreement.

13.7        Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

13.8        Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT,
I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED

 





7

--------------------------------------------------------------------------------

 



 

 

 

AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

13.9        Entire Agreement.  The obligations pursuant to Sections 1 and 2
(except Subsections 2.4 and 2.7(a)) of this Agreement will apply to any time
during which I was previously engaged, or am in the future engaged, by Company
as a consultant if no other agreement governs nondisclosure and assignment of
Inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties

This Agreement will be effective as of March 1, 2019.

 

with respect to the subject matter of this Agreement and supersedes and merges
all prior discussions between us[; provided, however, prior to the execution of
this Agreement, if Company and I were parties to any agreement regarding the
subject matter hereof, that agreement will be superseded by this Agreement
prospectively only].  No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by the party to be charged.  Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

 

 

/s/ Armand Girard

 

(Signature)

 

 

 

Armand Girard

 

(Printed Name)

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

GLYCOMIMETICS, INC.

 

 

 

By:

/s/ Rachel King

 

 

Rachel King

 

 

Chief Executive Officer

 

 

[SIGNATURE PAGE TO CONFIDENTIAL INFORMATION, INVENTIONS,

NON-SOLICITATION AND NON-COMPETITION AGREEMENT]

 

 



8

--------------------------------------------------------------------------------

 



EXHIBIT A

LIST OF EXCLUDED INVENTIONS

1.            Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Company that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by Company:

☒              No inventions or improvements.

☐              See below:

 

 

 

 

 

 

Title

    

Date

    

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☐        Additional sheets attached.

2.            Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the intellectual property rights and duty of
confidentiality with respect to which I owe to the following party(ies):

 

 

 

 

 

 

 

Invention or Improvement

    

Party(ies)

    

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

☐        Additional sheets attached.





 

--------------------------------------------------------------------------------

 



Exhibit B

 

Release Agreement

 

This Release Agreement (“Release”) is made by and between GlycoMimetics, Inc.
(the “Company”) and Armand Girard (“you”).  You and the Company entered into an
Amended and Restated Employment Agreement dated ______________ (the “Employment
Agreement”).  You and the Company hereby further agree as follows:

 

1.            A blank copy of this Release was attached to the Employment
Agreement as Exhibit B.

2.            Severance Payments.  If your employment was terminated by the
Company for a Termination Without Cause, a Termination for Good Reason, or a
Change in Control Termination (as defined in the Employment Agreement) in
accordance with Section 9 of the Employment Agreement, then in consideration for
your execution, return and non-revocation of this Release, following the Release
Date (as defined in Section 3 below) the Company will provide severance benefits
to you as follows: [described benefits and payment schedule].

3.            Release by You.  In exchange for the payments and other
consideration under this Release, to which you would not otherwise be entitled,
and except as otherwise set forth in this Release, you hereby generally and
completely release, acquit and forever discharge the Company, its parents and
subsidiaries, and its and their officers, directors, managers, partners, agents,
servants, employees, attorneys, shareholders, successors, assigns and affiliates
(the “Releasees”), of and from any and all claims, liabilities, demands, causes
of action, costs, expenses, attorneys fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Release, including but not limited to:  all
such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law.  The claims and causes of action you
are releasing and waiving in this Release include, but are not limited to, any
and all claims and causes of action that the Company, its parents and
subsidiaries, and its and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns or affiliates:

 

·



has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

·



has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age

 

 

 



 

--------------------------------------------------------------------------------

 



Discrimination in Employment Act, as amended (“ADEA”); Title VII of the Civil
Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the Civil Rights
Act of 1866; the Fair Employment Practice Act of Maryland, Md. Code Ann., State
Government, Title 20; the Worker Adjustment Retraining and Notification Act; the
Equal Pay Act; the Americans With Disabilities Act; the Family Medical Leave
Act; the Occupational Safety and Health Act; the Immigration Reform and Control
Act; the Uniform Services Employment and Reemployment Rights Act of 1994, as
amended; Section 510 of the Employee Retirement Income Security Act; and the
National Labor Relations Act;

 

·



has violated any statute, public policy or common law (including but not limited
to claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

 

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as a member of the Board of Directors and/or
officer of the Company.  Also excluded from this Release are any claims which
cannot be waived by law, including, without limitation, any rights you may have
under applicable workers’ compensation laws and your right, if applicable, to
file or participate in an investigative proceeding of any federal, state or
local governmental agency. Nothing in this Release shall prevent you from
filing, cooperating with, or participating in any proceeding or investigation
before the Equal Employment Opportunity Commission, United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations
Act.  You further understand this Release does not limit your ability to
voluntarily communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Release does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this
Release.  If any Claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Release does not abrogate your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as of the date you execute this Release pursuant to
any such plan or agreement.

You are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA, as amended.  You also
acknowledge that (i) the consideration given to





2

--------------------------------------------------------------------------------

 



you in exchange for the waiver and release in this Release is in addition to
anything of value to which you were already entitled, and (ii) that you have
been paid for all time worked, have received all the leave, leaves of absence
and leave benefits and protections for which you are eligible, and have not
suffered any on‑the-job injury for which you have not already filed a claim. You
further acknowledge that you have been advised by this writing that:  (a) your
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Release; (b) you have been advised hereby that you have
the right to consult with an attorney prior to executing this Release; (c) you
have twenty-one (21) days [in the event of a group release 21 days becomes 45
days] to consider this Release (although you may choose to voluntarily execute
this Release earlier); (d) you have seven (7) days following your execution of
this Release to revoke the Release; and (e) this Release shall not be effective
until the date upon which the revocation period has expired unexercised, which
shall be the eighth day after this Release is executed by you provided the
Company has also executed the Release on or before that date (the “Release
Date”).

4.          Return of Company Property.  Within ten (10) days of the effective
date of the termination of employment, you agree to return to the Company all
Company documents (and all copies thereof) and other Company property then in
existence that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Receipt of the Severance described in
paragraph 2 of this Release is expressly conditioned upon return of all such
Company Property.

5.     Confidentiality.  The provisions of this Release will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Release
in confidence to your immediate family; (b) you may disclose this Release in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Release insofar as such disclosure may be
required by law.  Notwithstanding the foregoing, nothing in this Release shall
limit your right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of your employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act.

6.          Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Obligations.  Both during and after your employment you
acknowledge your continuing obligations under your Employee Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement
(“Employee Proprietary Information Agreement”) not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.  Confidential information that
is also a “trade secret,” as defined by law, may be disclosed (A) if it is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other





3

--------------------------------------------------------------------------------

 



document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, in the event that you file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, you may disclose the trade
secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.

7.          Non-Disparagement.  You agree not to disparage the Company, and the
Company’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.  Notwithstanding the foregoing, nothing in this
Release shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

8.          No Admission.  This Release does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

9.          Breach.  You agree that upon any material breach of this Release you
will forfeit all amounts paid or owing to you under this Release.  Further, you
acknowledge that it may be impossible to assess the damages caused by your
material violation of the terms of paragraphs 4, 5, 6, and 7 of this Release and
further agree that any threatened or actual material violation or breach of
those paragraphs of this Release will constitute immediate and irreparable
injury to the Company.  You therefore agree that any such breach of this Release
is a material breach of this Release, and, in addition to any and all other
damages and remedies available to the Company upon your breach of this Release,
the Company shall be entitled to an injunction to prevent you from violating or
breaching this Release.

10.        Miscellaneous.  This Release, together with your Employee Proprietary
Information Agreement, constitute the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to this subject
matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Release may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company.  This Release will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Release is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Release and the provision in question will be modified by the
court so as to be rendered enforceable.  This Release will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of Maryland as applied to contracts made and performed entirely
within the State of Maryland.





4

--------------------------------------------------------------------------------

 



 

 

 

 

 

GLYCOMIMETICS, INC.

    

 

 

 

 

 

 

 

By:

 

 

 

 

Rachel King CEO

 

Date

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Armand Girard

 

Date

 

5

--------------------------------------------------------------------------------